934 F.2d 739
68 A.F.T.R.2d 91-5137, 92-1 USTC  P 50,221
COTTAGE SAVINGS ASSOCIATION, Petitioner-Appellee,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellant.
No. 89-1036.
United States Court of Appeals,Sixth Circuit.
June 10, 1991.

ORDER
Before NORRIS, Circuit Judge, and LIVELY and WELLFORD, Senior Circuit Judges.


1
In an opinion and judgment in this case filed December 4, 1989, this court reversed the decision of the United States Tax Court.  Cottage Savings Association v. Commissioner, 890 F.2d 848 (6th Cir.1989).  The Supreme Court granted certiorari, 498 U.S. ----, 111 S.Ct. 40, 112 L.Ed.2d 17 (1990).  On April 17, 1990, the Supreme Court issued an opinion and judgment reversing the judgment of this court and remanding the case for further proceedings consistent with its opinion.  ---  U.S. ----, 111 S.Ct. 1503, 113 L.Ed.2d 589.


2
In accordance with the mandate of the Supreme Court, the previous judgment of this court reversing the decision of the Tax Court is withdrawn, and judgment is entered affirming the decision of the Tax Court.